DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-24 are pending.
3. 	Claims 1, 9 and 17 are amended.
4.	This office action is in response to the Applicant’s communication filed 01/21/2021 in response to PTO Office Action mailed 10/20/2020. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
5.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection in which the Examiner has cited newly presented prior art, Song et al., as necessitated by the amended independent claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
-
7.	Claim 1-5, 7- 13, 15-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Pub. No. 2015/0032917 hereinafter “Nguyen“) in view of Klein (US Pub. No. 
Referring to claim 1, Nguyen discloses an apparatus to provide dynamic multi-protocol communication, the apparatus comprising: 
an interconnect coupled with a device, the interconnect capable of communication via a plurality of interconnect protocols (Nguyen – see par. 18 disclosing a single interconnect 116 can be used to connect signals (control and data signals) according to different protocols to the storage subsystem 110.);
interface logic coupled with the interconnect and a multi-protocol multiplexer, the interface logic at least partially implemented in hardware (Nguyen – see Figs. 2A and 2B having switch logic 202 within a multi-protocol multiplexer 102 coupled with the interconnect 116 via connector 112.), to: 
detect a message to communicate via the interconnect (Nguyen – see par. 21 discloses switch logic 202 routes the signals to interface 208 to communicate via the interconnect 116 according to a first protocol from the first storage controller 106 or a second protocol from the second storage controller 108.); 
determine an interconnect protocol of the plurality of interconnect protocols to communicate the message via the interconnect based on the message (Nguyen – see par. 21 discloses switch logic 202 routes the signals to interface 208 to communicate via the interconnect 116 according to a first protocol from the first storage controller 106 or a second protocol from the second storage controller 108.); and 
provide the message to the multi-protocol multiplexer, the multi-protocol multiplexer to communicate the message utilizing the interconnect protocol via the interconnect with the device (Nguyen – see par. 21-24.). 

Klein discloses the plurality of interconnect protocols comprising a non-coherent interconnect protocol, a coherent interconnect protocol, and a memory interconnect protocol (Klein – see par. 54 disclosing PCIe protocol, QPI protocol and a memory protocol.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Klein’s teachings with Nguyen’s teachings In order to selectively communicate through an electrical connector using a particular communication protocol of a plurality of different communication protocols (Klein – par. 37).
Nguyen and Klein fail to explicitly disclose determine an interconnect protocol of the plurality of interconnect protocols to communicate the message via the interconnect based on a message type for the message.
Song discloses determine an interconnect protocol of the plurality of interconnect protocols to communicate the message via the interconnect based on a message type for the message (Song – see Fig. 7, Step S602-1.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Song’s teachings with Nguyen and Klein’s teachings In order to implement data processing in a simplified communication mode and provide a variety of extension frameworks (Song – par. 20).

Referring to claim 2, Nguyen, Klein and Song disclose the apparatus of the claim 1, the interface logic to: determine the message is an input/output (I/O) message based on a lookup in an address map; and determine the interconnect protocol (Nguyen – see Fig. 2B & par. 26-27 discloses based on the detected types of storage devices in the respective slots of the storage system 110, the mapping logic 210 can store a mapping data structure 212 (e.g. a mapping table or other type of data structure) in a storage medium 214 (e.g. flash memory, dynamic random access memory, static random access memory, etc.) in the multiplexer 102. The mapping data structure 212 contains information for mapping the different I/O technologies of storage devices to respective slots of the storage subsystem 110.) is the non-coherent interconnect protocol based on the message (Nguyen – see par. 21 discloses the switch logic 202 routes the signals according to the second protocol (PCIe protocol) from the second storage controller 108 over the channels in the set 226.). 

Referring to claim 3, Nguyen, Klein and Song disclose the apparatus of claim 2, the interface logic to: determine the I/O message is for the device coupled via the interconnect based on an address associated with the I/O message and the lookup in the address map (Nguyen – see Fig. 2B & par. 26-27 discloses based on the detected types of storage devices in the respective slots of the storage system 110, the mapping logic 210 can store a mapping data structure 212 (e.g. a mapping table or other type of data structure) in a storage medium 214 (e.g. flash memory, dynamic random access memory, static random access memory, etc.) in the multiplexer 102. The mapping data structure 212 contains information for mapping the different I/O technologies of storage devices to respective slots of the storage subsystem 110.); and provide the I/O message to the multi-protocol multiplexer to communicate to the device (Nguyen – see par. 21-24.). 

Referring to claim 4, Nguyen, Klein and Song disclose the apparatus of claim 1, the interface logic to: determine the message is a memory message for the device based on a lookup in an (Nguyen – see Fig. 2B & par. 26-27 discloses based on the detected types of storage devices in the respective slots of the storage system 110, the mapping logic 210 can store a mapping data structure 212 (e.g. a mapping table or other type of data structure) in a storage medium 214 (e.g. flash memory, dynamic random access memory, static random access memory, etc.) in the multiplexer 102. The mapping data structure 212 contains information for mapping the different I/O technologies of storage devices to respective slots of the storage subsystem 110.) is the memory interconnect protocol based on the message (Klein – see par. 54 disclosing the memory protocol.). 

Referring to claim 5, Nguyen, Klein and Song disclose the apparatus of claim 4, the interface logic to: determine the memory message is for the device coupled via the interconnect based on an address associated with the memory message and the lookup in the address map; and provide the memory message to the multi-protocol multiplexer to communicate to the device (Nguyen – see par. 21-24.).

Referring to claim 7, Nguyen, Klein and Song disclose the apparatus of claim 1, comprising: the multi-protocol multiplexer coupled with the interconnect (Nguyen – see Figs. 2A & 2B show multi-protocol multiplexer 102 coupled to interconnect 116 via connector 112.), the multi-protocol multiplexer to communicate the message based on resource availability of a protocol queue associated with the interconnect protocol at the device (Nguyen – see Fig. 2B & par. 26 discloses based on the detected types of storage devices in the respective slots of the storage system 110, the mapping logic 210 can store a mapping data structure 212 (e.g. a mapping table or other type of data structure) in a storage medium 214 (e.g. flash memory, dynamic random access memory, static random access memory, etc.) in the multiplexer 102. The mapping data structure 212 contains information for mapping the different I/O technologies of storage devices to respective slots of the storage subsystem 110.).  

Referring to claim 8, Nguyen, Klein and Song disclose the apparatus of claim 1, the interface logic to dynamically switch between the plurality of interconnect protocols to cause communication of a plurality of messages via the interconnect, the multi-protocol multiplexer to communicate each of the plurality of messages in accordance with one of the interconnect protocols based on each of the plurality of messages (Nguyen – see par. 15 & the switch logic 202 disclosed in par. 20-24.). 

Referring to claims 9 and 17, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 10 and 18, note the rejection of claim 2 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 11 and 19, note the rejection of claim 3 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 12 and 20, note the rejection of claim 4 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 13 and 21, note the rejection of claim 5 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 15 and 23, note the rejection of claim 7 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 16 and 24, note the rejection of claim 8 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

8.	Claim 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Klein and Song, and further in view of Beers et al. (US Pub. No. 2014/0114928 hereinafter “Beers”).
Referring to claim 6, Nguyen, Klein and Song disclose the apparatus of claim 1, and determine the interconnect protocol is the coherent interconnect protocol based on the message (Klein – see par. 54 disclosing QPI protocol.); however, fail to explicitly disclose the interface logic to: determine the message is a coherent message for the device based on performance of one or more cache coherency and memory access actions.
(Beers – see par. 118 disclosing a protocol logic associated with the state table storage, the protocol logic to receive a coherence protocol message, and determine a coherence protocol action of the plurality of coherence protocol actions from the set of state tables based at least in part on the coherence protocol message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Beers’ teachings with Nguyen, Klein and Song’s teachings In order to validate a state machine to simulate coherence protocol actions of an agent and the set of state tables to be used to stimulate the coherence protocol action of the agent in accordance with the particular protocol (Beers – par. 131).

Referring to claims 14 and 22, note the rejection of claim 6 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Conclusion
9.	Claims 1-24 are rejected.
 	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dayton Lewis-Taylor/ 
Examiner, Art Unit 2181 

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181